UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8402 ISC8 INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0280334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3001 Red Hill Avenue, Costa Mesa, California 92626 (Address of Principal Executive Offices) (Zip Code) (714) 549-8211 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of May 10, 2013, there were 173,104,047 shares of common stock outstanding. ISC8 INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL PERIOD ENDED MARCH 31, 2013 TABLE OF CONTENTS PAGE PART IPART I FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART IIOTHER INFORMATION Item1.Legal Proceedings 31 Item1A. Risk Factors 31 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item6. Exhibits 32 Signatures 34 Unless otherwise indicated, or unless the context of the discussion requires otherwise, we use the terms “ISC8,” “Irvine Sensors,” the “Company,” “we,” “us,” “our” and similar references to refer to ISC8 Inc. and its subsidiaries. ISC8®, ISC8[secure] ®, Irvine Sensors®, Cyber adAPT™, NetFalcon™, NetControl™, Neo-Chip™, Neo-Stack®, Neo-Layer™, TOWHAWK®, Novalog™, Vault®, Eagle™, and RedHawk™ are among the Company’s trademarks. Any other trademarks or trade names mentioned in this report are the property of their respective owners. Safe Harbor Regarding Forward Looking Statements The Private Securities Litigation Reform Act of 1995 and other securities laws contain certain safe harbors regarding forward-looking statements. From time to time, information provided by us or statements made by our employees may contain “forward-looking” information which involves risks and uncertainties. Any statements in this Quarterly Report and accompanying materials that are not statements of historical fact are forward-looking statements (including, but not limited to, statements concerning our projected revenues, expenses, gross profit and income, mix of revenue, demand for our products, the need for additional capital, our ability to obtain and successfully perform additional new contract awards and the related funding of such awards, our ability to repay our outstanding debt, market acceptance of our products and technologies, the competitive nature of our business and markets, the success and timing of new product introductions and commercialization of our technologies, product qualification requirements of our customers, the need to divest assets, our significant accounting policies and estimates, and the outcome of expense audits). These forward-looking statements are based on a number of assumptions made by us, and involve a number of risks and uncertainties, and accordingly, actual results could differ materially. Factors that may cause such differences include, but are not limited to, those discussed in this Quarterly Report and set forth in Part I, Item 1A of our Form 10-K for the year ended September 30, 2012, as updated in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, available through the website of the Securities and Exchange Commission (“SEC”) at www.sec.gov, our website at www.isc8.com, or upon written request to our Investor Relations Department at 3001 Red Hill Avenue, Costa Mesa, California 92626. You should carefully consider these factors in connection with forward-looking statements concerning us. Except as required by law, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. -i- ISC8 INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, September30, 2013 (1) 2012 (1) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Due from Vectronix, Inc. - Prepaid expenses and other current assets Current assets from discontinued operations Total current assets Property and equipment, net Deferred financing costs Goodwill - Intangible assets, net Deposits Non-current assets from discontinued operations Total assets $ $ Liabilities, Non-Controlling Interest, and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue - Senior secured revolving credit facility, net of discount Senior subordinated secured convertible promissory notes, net of discount - Senior subordinated secured convertible 2013 Notes, net of discount - Senior subordinated secured promissory notes Other current liabilities Current liabilities from discontinued operations Total current liabilities Subordinated secured convertible promissory notes, net of discount Derivative liability Executive Salary Continuation Plan liability Other liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ deficit: Convertible preferred stock, $0.01 par value, 1,000,000 shares authorized, Series B – 900 shares issued and outstanding as of March 31, 2013 and September 30, 2012 (2); liquidation preference of $866,000 and $926,000 as of March 31, 2013 and September 30, 2012, respectively - - Common stock, $0.01 par value, 800,000,000 shares authorized, 165,529,000 and 131,559,000 shares issued and outstanding as of March31, 2013 and September30, 2012, respectively(3) Additional paid-in capital Accumulated other comprehensive loss - Accumulated deficit ) ISC8 stockholders’ deficit ) Non-controlling interest Total stockholders’ deficit ) Total liabilities, non-controlling interest, and stockholders’ deficit $ $ In March 2013, the Company ceased operations of its government focused business, including Secure Memory Systems, Cognitive Systems and Microsystems business units (the “Government Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the Accounting Standards Codification (“ASC”), the assets and liabilities related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements.See Note 13 of the Notes to the Condensed Consolidated Financial Statements. The number ofpreferred stock issued and outstanding are rounded to the nearest hundred (100). The number of shares ofcommon stock issued and outstanding are rounded to the nearest one thousand (1000). See Accompanying Notes to Condensed Consolidated Financial Statements. -1- ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 13 Weeks Ended 26 Weeks Ended March31, 2013 (1) April1, 2012 (1) March 31, 2013 (1) April 1, 2012 (1) Total revenues $ $
